      Case 2:18-cv-02048-JAM-DB Document 24 Filed 04/24/20 Page 1 of 2


 1
     A PROFESSIONAL CORPORATION
 2   Carl L. Fessenden, SBN 161494
 3   Barakah M. Amaral, SBN 298726
     350 University Ave., Suite 200
 4   Sacramento, California 95825
     TEL: 916.929.1481
 5   FAX: 916.927.3706
     Attorneys for Defendants
 6   COUNTY OF SACRAMENTO and NICHOLAS RUSSELL
 7
     LAW OFFICE OF STEWART KATZ
 8   Stewart Lee Katz, SBN 127425
     555 University Avenue, Suite 270
 9   Sacramento, CA 95825
     TEL: 916.444.5678
10   Attorney for Plaintiff KENARD THOMAS
11
                                      UNITED STATES DISTRICT COURT
12                                   EASTERN DISTRICT OF CALIFORNIA
13
14   KENARD THOMAS,                                      CASE NO. 2:18-CV-02048 JAM-DB

15                     Plaintiff,                        JOINT STIPULATION TO MODIFY
                                                         SCHEDULING ORDER DATES [DOC
16
     v.                                                  NO. 11] AND ORDER
17
     COUNTY OF SACRAMENTO; SCOTT                         Complaint Filed: 07/26/2018
18   JONES; and NICHOLAS RUSSELL,
19
                       Defendants.
20
     ___________________________________/
21
22           IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff KENARD
     THOMAS by and through his attorney of record, Stewart Katz, and Defendants County of
23
     Sacramento and Nicholas Russell, by and through their attorney of record, Porter Scott, that this
24
     Court continue the deadlines in the above matter.
25
             Due to a serious and unexpected medical condition, Plaintiff’s counsel needs to re-
26
     scehdule the dates below, and Defendants agree to the modification.
27           It is respectfully requested that the dates and deadlines in the current scheduling order as
28   modified in Order dated August 9, 2019, (ECF No. 11) be continued as follows:

     {02198425.DOCX}                           1
          JOINT STIPULATION – TO MODIFY SCHEDULING ORDER DATES AND [PROPOSED] ORDER
      Case 2:18-cv-02048-JAM-DB Document 24 Filed 04/24/20 Page 2 of 2


 1       •   That the hearing on Dispositive Motion currently set for May 5, 2020, at 1:30 p.m., per
 2           [ECF NO. 14], be continued to July 14, 2020, at 1:30 p.m.;
 3       •   That the Joint Pretrial Statement currently due on May 29, 2020 be continued to August
 4           21, 2020;
 5       •   That the Final Pretrial Conference currently scheduled for June 5, 2020 at 11:00 a.m., be
 6           continued to August 28, 2020, at 11 a.m.; and
 7       •   That Trial currently scheduled for August 3, 2020, at 9:00 a.m., be continued to October 5,
 8           2020.
 9           IT IS SO STIPULATED.
10                                                       Respectfully submitted,
11   Dated: April 24, 2020                               PORTER SCOTT
                                                         A PROFESSIONAL CORPORATION
12
13                                                       By      /s/Carl L. Fessenden
                                                                 Carl L. Fessenden
14                                                               Barakah M. Amaral
15                                                               Attorneys for Defendants
                                                                 COUNTY OF SACRAMENTO,
16                                                               SCOTT JONES, and NICHOLAS
                                                                 RUSSELL
17
18   Dated: April 24, 2020                        LAW OFFICE OF STEWART KATZ
19
                                                  By
20                                                       /s/Stewart Lee Katz (authorized 04/21/2020)
                                                         Stewart Lee Katz
21                                                       Attorney for Plaintiff
22
23                                                ORDER

24             GOOD CAUSE APPEARING, the parties’ joint stipulation requesting modification of

25   the Scheduling Order dates is hereby GRANTED.

26           IT IS SO ORDERED.

27   Date: April 24, 2020                                /s/ John A. Mendez___________
                                                         The Honorable John A. Mendez
28
                                                         United State District Court Judge
     {02198425.DOCX}                         2
        JOINT STIPULATION – TO MODIFY SCHEDULING ORDER DATES AND [PROPOSED] ORDER
